                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NORBERTO TORRES,                                 )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 3:18-CV-1091-NJR-DGW
                                                  )
 KIMBERLY BUTLER, WILLIAM                         )
 SPILLER, KENT BROOKMAN,                          )
 TERRANCE JACKSON, and                            )
 SHANA BEBOUT,                                    )
                                                  )
                         Defendants.              )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Noberto Torres filed this pro se lawsuit pursuant to 42 U.S.C. § 1983 against

Defendants Kimberly Butler, William Spiller, Kent Brookman, Terrance Jackson, and Shana

Bebout for violating his constitutional rights while he was an inmate of the Illinois

Department of Corrections (Doc. 1). Torres asserts Defendant Bebout retaliated against him

for failing to provide information relevant to an investigation by writing him a false

disciplinary report in violation of the First Amendment (Id.; Doc. 10). He further claims all

Defendants violated his Fourteenth Amendment due process rights when they found him

guilty of the false disciplinary report (Id.).

       Along with his complaint, Torres requested preliminary injunctive relief in the form

of an order requiring Defendants and all future wardens, committee members, and grievance

officers to “immediately cease their illegal practices of disregarding exonerating evidence in

disciplinary hearings and illegally placing prisoners in punitive segregation” (Doc. 1). He

also seeks an order directing the same individuals to abide by the Illinois Administrative




                                            Page 1 of 2
Code, to provide adequate due process and equal protection of the law to prisoners during

all hearings, and to begin recording the audio of all disciplinary hearings (Id.).

       On October 10, 2018, Magistrate Judge Donald G. Wilkerson entered the Report and

Recommendation currently before the Court, which recommends that the motion for

injunctive relief be denied (Doc. 23). Objections to the Report and Recommendation were due

September 10, 2018 (Id.). No objections were filed.

       Because no party has filed an objection, the undersigned District Judge need not

undertake de novo review. 28 U.S.C. § 636(b)(1)(C); Johnson v. Zema Sys. Corp., 170 F.3d 734,

741 (7th Cir. 1999). Instead, the Court should review the Report and Recommendation for

clear error. Johnson, 170 F.3d at 739. The Court may then “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1).

       While de novo review is not required here, the Court has reviewed Magistrate Judge

Wilkerson’s Report and Recommendation for clear error. Following this review, the Court

agrees with his findings, analysis, and conclusions. The undersigned accordingly ADOPTS

the Report and Recommendation in its entirety (Doc. 23). Plaintiff’s Motion for Preliminary

Injunction (Doc. 11) is DENIED without prejudice.

       IT IS SO ORDERED.

       DATED: November 13, 2018


                                                    ___________________________
                                                    NANCY J. ROSENSTENGEL
                                                    United States District Judge




                                          Page 2 of 2
